Lewis, J.
(dissenting).
I dissent, for the reason that the decision of the majority is in conflict with two elementary rules of statutory construction: Eirst,
where a legislative act is explicit in its terms, and not ambiguous, it must speak for itself; second, when it is not ambiguous, and each part is clearly connected with and a part of the whole, it must be taken as an entirety, and is incapable of separation into divisible parts.
The title of the act is limited to the general declaration that it is an act to prohibit unfair discrimination and unfair competition between different sections, communities, and localities, and no reference is made to the .real subject-matter. This is not an act prohibiting a monopoly in all articles of trade or commerce. Petroleum *103and all of its products are singled out for regulation, without regard to other articles of commerce. The court must take judicial notice of the fact that there are thousands of other articles of commerce, which are packed, distributed, and sold in the same manner as many of the products of petroleum. It is a matter of common knowledge that there are a large number of products of petroleum, other than kerosene oil and gasolene, which are not stored and distributed by the tank system. Among these may be mentioned lubricating oil, axle grease, candles, vaseline, gum, and innumerable dressings and compounds well known to the trade. They are distributed in the same manner as other articles of commerce, in boxes, cans, or bottles, and are sold generally throughout the country by drug stores and retail stores. The method of packing and distribution has no tendency to prevent fair competition.
In my opinion, the act violates the rule that. the classification which is the subject of legislation must not be arbitrary, but shall include all subjects naturally within it, and the law must apply equally to all members of the class. The various products of petroleum, other than kerosene and gasolene, do not in themselves constitute a proper class for legislation, because there is no natural reason suggested by necessity, or by any difference in the situation of the subject placed in the class, as suggests the necessity or propriety of' different legislation with respect to the same. Lavallee v. St. Paul, M. & M. Ry. Co., 40 Minn. 249, 41 N. W. 974. The act cannot be confined to the primary products of petroleum, viz., kerosene oil, gasolene, and other oils of similar character. No rule of construction is better established than this: When an act is expressed in terms which are plain, and not ambiguous, it must be taken in its ordinary meaning, and there is nothing to construe. There is no uncertainty or ambiguity whatever in the language of this act. All products of the substance are included, and if it had been the intention to make a distinction between the primary products and the so-called by-products, it would have been a very easy matter to so express it.
The majority practically concede that all products of petroleum are included within the meaning of the act, but invoke the rule: “One who is deprived of no privilege will not be heard to question *104the validity of a statute upon the ground that it destroys the privileges of others.” This rule, and the cases cited in the majority opinion in support of it, have no application to the question before the court. So the doctrine that a statute may be enforced in so far as it is valid has no application where the act is an entirety. In cases sustaining that proposition certain expressed parts are separable and complete in themselves, and the invalid parts may be disregarded. The majority have furnished sufficient authority in support of that rule in the cases cited. Harlin v. Schafer, supra; Lee v. Tucker, supra; District of Columbia v. Green, supra. To which may be added Diamond Glue Co. v. United States Glue Co., 187 U. S. 611, 23 Sup. Ct. 206, 47 L. Ed. 328. The case of Lavallee v. St. Paul, M. & M. Ry. Co., supra, is authority for no such proposition. It was there held that chapter 13, Laws 1887, making railroad companies liable to an employee for injuries by the negligence of a coemployee, applied only to those employees engaged in operating railroads. The court held that the purpose of the act was manifest from its terms. It was for the benefit of employees engaged in the hazardous business of operating railroads, and not of employees in that part of the business not hazardous. It was apparent from the act itself that the legislature was dealing with those employees only who were engaged in dangerous work. There was no other reason for excepting in the proviso “employees while engaged in the construction of a new road, or part thereof, not open to public travel or use.”
If, from the language of the act now under consideration, it was apparent that the legislature was dealing with kerosene and oils handled in a similar manner, then the principle of construction applied in the Lavallee case would be applicable. But, when the intention is plainly expressed, we are not at liberty to speculate about what the legislature may have intended. The terms of this act are explicit, and include all products of petroleum. The act is an entirety, and incapable of separation, and is an invalid law, because a wrong classification is adopted; and it cannot be made valid by excluding those products which the legislature purposely inserted. •